 



Exhibit 10.1

 

FIRST AMENDMENT TO THE ASSET PURCHASE AGREEMENT

 

This First Amendment (this "Amendment") to that certain Asset Purchase Agreement
(the "Asset Purchase Agreement"), dated October 5th, 2015, is made and entered
into effective as of the 10th day of December 2015, by and among Concordia
Pharmaceuticals Inc., S.à.r.1., Barbados Branch, a Barbados branch of a
Luxembourg corporation, with a place of business at Canewood Business Centre, 5
Canewood Industrial Park, St. Michael, Barbados, BB11005 ("Seller"), on the one
hand, and IGI Laboratories, Inc., a corporation organized under the laws of
Delaware ("IGI Purchaser"), and Teligent Jersey Limited, a company incorporated
in Jersey with registration number 119574 and having its registered office at 47
Esplanade, St. Helier, Jersey JE1 OBD ("TJL Purchaser," and together with IGI
Purchaser, "Purchasers", and each, a "Purchaser"). Capitalized terms used but
not otherwise defined in this Amendment shall have the respective meanings
ascribed to such terms in the Asset Purchase Agreement.

 

WITNESSETH:

 

WHEREAS, pursuant to the Asset Purchase Agreement, the Seller sold, transferred
and assigned to TJL Purchaser, and TJL Purchaser acquired and assumed from
Seller, all of the TJL Purchased Assets and all of the Assumed Liabilities
associated therewith; and

 

WHEREAS, Seller and Purchasers (the "Parties") wish to amend the Asset Purchase
Agreement to include in the TJL Purchased Assets certain intellectual property
rights, as more specifically provided herein, which were inadvertently not
transferred and assigned under the Asset Purchase Agreement and Seller and TJL
Purchaser intend to enter into a Trademark Assignment Agreement dated of even
date herewith to effect the transfer and assignment of such intellectual
property rights.

 

NOW, THEREFORE, in consideration of the foregoing and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Parties, intending to be legally bound hereby, agrees
as follows:

 

1. Schedule 1.1(h). Schedule 1.1(h) to the Asset Purchase Agreement is deleted
in its entirety and replaced with Schedule 1.1(h) attached hereto.

 

2. Other Miscellaneous Terms. After giving effect to this Amendment, each
reference in the Asset Purchase Agreement to the "Agreement", "hereof',
"hereunder" or words of like import referring to the Asset Purchase Agreement
shall be deemed to refer to the Asset Purchase Agreement as amended by this
Amendment. The provisions of Sections 8.2 through 8.5 and Sections 8.9 through
8.14 of the Asset Purchase Agreement shall apply, mutatis mutandis, to this
Amendment and to the Asset Purchase Agreement as modified by this Amendment,
taken together as a single agreement reflecting the terms as modified hereby.

 



 

 

 

3. No Further Amendment. Except as specifically amended hereby, the Asset
Purchase Agreement shall remain in full force and effect, enforceable in
accordance with its terms. Except as expressly provided by this Amendment, this
Amendment shall not be deemed or construed to be an amendment to any other
provision of the Asset Purchase Agreement or to any of the documents referred to
therein.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
executed as of the date first written above.

 





 

CONCORDIA PHARMACEUTICALS INC.,

S.À.R.L., BARBADOS BRANCH

            By: /s/Arijit Mookerjee     Name: Arijit Mookerjee     Title:
Managing Director & CFO                   IGI LABORATORIES, INC.             By:
/s/ J. Grenfell-Gardner     Name: J. Grenfel-Gardner     Title: President & CEO
                  TELIGENT JERSEY LIMITED             By: /s/ J.
Grenfell-Gardner     Name: J. Grenfell-Gardner     Title: Director  





 





 

